 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionof Electionherein.We shall direct an election among the fol-lowing employees at the Employer's Grand Rapids, Michigan, plants.'All employees in the toolroom, the engineering experimental shop,and the flexible shop, including electronic model makers and thestock selector and mover, but excluding experimental shop inspectors,the toolroom and flexible shop general foreman, the toolroom foreman,the flexible shop foreman, the engineering experimental shop generalforeman andforeman, office clerical employees, professional employ-ees, all other employees, guards, and supervisors as defined in the Act.If a majority vote for the Petitioner they will be taken to have indi-cated their desire to constitute a separate appropriate unit and theRegionalDirector conducting the election directed herein is instructedto issue acertification of representatives to the Petitioner for theunit described above, which the Board, under such circumstancesfinds to be appropriate. In the event a majority do not vote for thePetitioner, they will be taken to have indicated their desire to remainpart of the existing unit and the Regional Director will issuea certi-fication of results of election to such effect.[Text of Second Direction of Election omitted from publication.]4The Regional Director is authorized to permit the withdrawal of the petition withoutprejudice,upon timely request of the Petitioner.Radio &Television Station WFLA (TheTribune Company),120 NLRB 903.Dade Drydock Corp.,PetitionerandIndustrial Union of Marineand Shipbuilding Workers of America and itsLocal 7, AFL-CIO.Case No. 12-ISM-17. August 17, 1959DECISIONAND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Herbert N. Waterson,hearingofficer.'The hearing officer's rulings made at the hearing arefree fromprejudicial error and are hereby affirmed.1The Union moved to dismiss the petition on the grounds that(a) the Regional Di-rector had no authority to order a hearing while the Union's appeal from the RegionalDirector's dismissal of its charges against the Employer was pending before the GeneralCounsel in Case No. 12-CA-751,and (b) the Employer's counsel at the hearing hereinwas employedbythe Board's Regional Office at the time the Regional Director dismissedthe Union's charges in 'Case No.12-CA-751.Asto (a), the Regional Director's dis-missal of the charges in Case No12-CA-751 on April 1,1959,disposed of those chargesinsofar as they affected the Regional Director's authority to issue a notice of hearing inthis representation case, even though the Unions' appeal to the General Counsel waspending at the time the hearing was held herein.SeeThe Alliance Manufacturing Com-pany,101 NLRB 112,footnote 4.Moreover,as indicated below,the General Counseldenied the appeal on June 27,1959As to(b), Section 102.96 of the Board's Rulesand Regulations,which governs practice before the Board by its former regional em-ployees, prohibits such practice only in connection with any case or proceeding whichwas pending in the Regional Office during the time ofsuchemployee's employment withthe Board.As counsel's employment with the Regional Office terminated on March 23,124 NLRB No. 61. DADE DRYDOCK CORP.533Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certainemployees of the Employer.3.Industrial Union of Marine and Shipbuilding Workers of Ameri-ca, AFL-CIO, was certified on August 20,1957, and, together with itsLocal 7, executed a contract with the Employer effective September16, 1957, until September 16, 1959.The parties entered into negotia-tions in August 1958, under a wage reopening clause.On January 12,1959, the Union called a strike which at the time of the hearing, onJune 5, was still in progress.Four pickets were appearing at theEmployer's premises daily.When the strike began, there were 113employees in the unit.At the time of the hearing the plant was op-erating with 67 employees, of whom 18 never went on strike, theremainder being replacements and reinstated former strikers.OnJanuary 27, 1959, the Union filed unf air labor practice charges alleg-ing, inter alia,a refusal to bargain by the Employer (Case No. 12-CA-751).The Regional Director dismissed the charges on April 1, 1959.At the time of the hearing, the Union's appeal from the RegionalDirector's dismissal was pending before the General Counsel.At thehearing, the Union refused to disclaim its interest in the employees inthe unit, stating that it represented some employees currently em-ployed, and that its claim to majority status depended on the GeneralCounsel's decision on its appeal in Case No. 12-CA-751.The Unionfurther asserted at the hearing that its current contract with theEmployer-Petitioner was a bar.'On June 27, 1959, the appeal wasformally denied by the General Counsel.At the hearing, the Employer-Petitioner contended that as theUnion did not claim to represent a majority of the employees cur-rently employed in the unit, there was no question of representation,and that the Board should therefore dismiss the petition. If, on theother hand, the Board should find, contrary to its contention, that aquestion of representation exists, the Employer-Petitioner desires thatan election be directed.As noted above, the certified and contractual representative of theemployees in the unit involved is asserting its current contract as a1959,prior to the filing of the petition in the instant case on May 12, 1959, he is notprohibited from representing the Employer-Petitioner in this proceeding.Accordingly,the union'smotion to dismiss the petition on these grounds is denied.? This contract expires on September 16, 1959.As the petition was filed on May 12,1959, more than 60 and less than 150 days prior to the expiration date of the contract,we find that the petition is timely, and the contract is not a bar,Deluxe Metal Furni-ture Company,121 NLRB 995. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDbar.Under these circumstances, and apart from any other considera-tions, we find, contrary to the Employer-Petitioner, that the Unionis currently demanding recognition, without regard to its majoritystatus, and that such a demand is sufficient to raise a question of repre-sentation.2We further find, in agreement with the Employer-Petitioner's alternative position, that such question should be resolvedby an election.4Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9(c) (1) and Section 2(6) and (7) of the Act.4.We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act : 5 All production and main-tenance employees at the Employer's Miami, Florida, ship constructionand repair operations, including truckdrivers and leadmen, but ex-cluding office clerical employees, timekeepers, time clerks, planningand estimating employees, draftsmen, salaried employees, plant-protection' employees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]8 SeeAmerican Lawn Mower Co.,108 NLRB 1589, 1590.4 After the close of the hearing, the Employer-Petitioner filed with the Board a motionthat the Board revoke the certification,or take other appropriate action to implementSection 8(d) of the Act,on the ground that a majority of the prestrike employees losttheir employee status by striking in violation of Section 8(d) ; and, contingent uponthis motion being granted,the Employer-Petitioner moved to withdraw its petition herein.At the hearing,evidence was adduced to show that the Union failed to notify the FederalMediation and Conciliation Service of its dispute with the Employer prior to calling thestrike.The contention with respect to Section 8(d) constitutes an allegation of anunfair labor practice in violation of Section 8(b) (3).SeeRetail Clerks InternationalAssociation;Local No.1179, AFL(J.C.Penney Company),109 NLRB 754.The Em-ployer has not filed a Section 8(b) (3) charge against the Union, and the Board doesnot litigate unfair labor practice issues in a representation proceeding.SeeNationalFoundry Company of New York,Inc.,109 NLRB 357. The motion to revoke the certi-fication is,therefore,denied.Further,as this contention is irrelevant to a representationproceeding,testimony and documents with respect thereto were erroneously admitted intoevidence by the hearing officer..6 There is no dispute as to the appropriateness of the unit, which conforms with thecontract unit.Shreveport-Bossier Cleaners&Laundries,Inc.'andLocal UnionNo. 44,Laundry & Dry Cleaning InternationalUnion, AFL-CIO, Petitioner.Case No. 15-PC-1941. August 17, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition 2 duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Loren P. Jones, hearing of-1Herein called Employer or Association.2 Laundry,Dry Cleaners and Dye House Workers International Union, Local No. 44,Independent,intervened on the basis of its contract covering employees in the requestedunit.In a motion filed with the Board,it seeks to have the petition dismissed on the124 NLRB No. 64.